Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,11 and their respective depending claims (1-24), are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claims 1,11,  it is not clear how to distinguish the claimed first and second DSP processor and the general purpose processor as claimed.  The recited processors do not have a well defined physical delineation (requiring multiple clock, data and power lines, in addition to memory and a signal bussing and buffering system).  It is not clear how the claimed processors would be configured such that either of the second DSP or general purpose processor can alter the set of operational parameters of the first DSP.  If two physical hardware outputs are wired to the same point then one output will tend to damage the other output without some sort of 
As the signaling connections between the first, second and third processors are not clearly defined, it is not clear how to read the first DSP processor ‘receiving the source audio stream and signals from the microphone system’ as those signals 32,40, as represented in Fig. 1, are not directly input into first DSP 20.  As such it is not clear at what point in the circuit each of those signals are defined at.
The claimed signaling bus is represented as multiple signaling paths between two DSP stages as shown in fig. 1.  It is not clear which signal of the claimed signals is input on which line of the bus.
It is not clear if the signals in “communicate signals” refers to the microphone signals or to separate signals.


As per claims 22,24, it is not clear how to determine latency as it is not clear which inputs and outputs are being referred to for each processor as the relationship of the GP processor to the first and second DSP processor is not clearly disclosed. Additionally, the input of the first DSP used to receive the audio stream and signals is not clearly defined (see fig. 1), therefore the latency cannot be determined.  The relationship between the outputs of 32 and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following claims 1-6,9-16,19,21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (US 20070255435 A1) and further in view of Christopher et al (US 20140363010 A1) and further in view of Gibiansky (US 20160110657 A1).

As per claim 1, Cohen discloses a personal active noise reduction (ANR) device, comprising: 
An audio communication interface configured to receive a source audio stream (inputs to receive signal 70 in fig. 5) and also control signals (71); 
a driver (58); 
a microphone system 64,66; and
 an ANR computational architecture, 
comprising:
and a general purpose processor 83,86,87 is operationally coupled to at least a first and second DSP (where each separate algorithm in block 81 is a separate digital signal processor as the first and second DSP processors implemented via the general processor implementing block 

However, Cohen does not disclose
 a first DSP processor configured to: 
receive the source audio stream and signals from the microphone system, perform ANR on the source audio stream according to a core algorithm using a set of operational parameters store in the first DSP processor, and output a processed audio stream to the driver; 
a second DSP processor configured to: 
generate state data in response to an analysis of at least one of the source audio stream, signals from the microphone system, and the processed audio stream; and alter the set of operational parameters on the first DSP processor; and 
the general purpose processor additionally configured to: process state data from the second DSP processor, and alter the set of operational parameters on the first DSP processor.

	Christopher discloses a personal ANR device and teaches that it comprises an ANR architecture comprising (in fig. 4):
a first DSP processor (the summation stage in fig. 4) configured to: 
receive the source audio stream (from 205) and signals from the microphone system (output of Kfb and 222), perform ANR on the source audio stream according to a set of operational parameters (the parameters defining the gain at 224 and 222) stored in the first DSP processor, where ANR comprises a core algorithm in order to apply the gain parameters to the audio stream, and output a processed audio stream to the driver (the input to the DAC); 

generate state data in response to an analysis of at least one of the source audio stream, signals from the microphone system (input to 210), and the processed audio stream (input to 212); and 
alter the set of operational parameters on the first DSP processor (via outputs from 220 and 216); and
 
the general purpose processor (the means of powering, implementing and synchronizing the algorithms defining each of the first and second DSP) additionally configured to: 
process state data from the second DSP processor (the general processor implements, powers and synchronizes the determination of the state defined by the outputs of 212 and 216, and the state defined by the outputs of 210 and 214), and alter the set of operational parameters on the first DSP processor (via enabling, powering and synchronizing the signals from 218 and 220 to alter the operation parameters defining the gain applied by the processing 224 and 222 in the first DSP).
Christopher teaches that this allows for stability in the ANR headphone.  It would have been obvious to one skilled in the art that the DSP algorithms of Cohen could comprise the architecture taught by Christopher for the purpose providing ANR with stability for the personal ANR device.

Christopher teaches that each step or component can have a corresponding computer system/processor (para. 32). However, Cohen and Christopher do not specify a bus communicating signals between the first and second processors.





As per claim 11, the claim 1 rejection recites an active noise reduction (ANR) computational architecture, comprising: 
a first DSP processor configured to: receive a source audio stream (as per the claim 1 rejection), 
perform ANR on the source audio stream according to a core algorithm that utilizes a set of operational parameters stored in the first DSP processor (as per the claim 1 rejection), and 
output a processed audio stream (as per the claim 1 rejection); 
a second DSP processor configured to: 
generate state data in response to an analysis of at least one of the source audio stream, microphone inputs and the processed audio stream(as per the claim 1 rejection), and 
communicate signals to the first DSP processor from the 2nd dsp processor over a bus to alter the operational parameters in the first DSP(as per the claim 1 rejection); and



As per claims 2,12, the operational parameters are selected from a group consisting of: filter coefficients, compressor settings, signal mixers, gain terms (the amplitude of amplifiers 222 and 224 implemented digitally are gain terms), and signal routing options.
As per claims 3,13, the state data generated by the second DSP processor includes error conditions (the amplitude of the processed signal output from 212 is greater than the output from 216 can indicate an error condition as not passing the stability check, para. 22 where the error condition is the loss of stability) detected in the processed audio stream.
As per claim 10, the general purpose processor is further configured to: evaluate the state data to identify a damage condition with the personal ANR, the state signal output from 220 is evaluated, where the signal level of the output of 210 is greater than the threshold, the output of 220 indicates a damage condition, where the stability or amplitude level of the processed signal is damaged;

As per claims 4,14, the state data generated by the second DSP processor includes frequency domain overload conditions detected in the processed audio stream (the output of 220 indicates a frequency overload conditions because the audio signal is defined by a frequency band within the audible frequency range, where the output of 220 indicates the 

As per claims 5,15, the state data generated by the second DSP processor includes sound pressure level (SPL) information detected from the microphone system and processed audio stream (the signals from microphones in 202 and 204, and the processed audio stream by definition comprise amplitudes as read respectively by the ADC and DAC stages, where amplitude is sound pressure level information as amplitude is directly related to the pressure level applied by a sound wave).

As per claims 6,16, Cohen teaches that a dsp processor comprises a sleep mode to conserve power (para. 93, via the power off event), and wherein the sleep mode is configured to be woken by the processor via the power on event, and via the ear module, and via the audio channel and via the Bluetooth protocol as implemented by a communications interface as cited  in para. 194.  It would have been obvious to one skilled in the art to implement the power off event, sleep mode and power on event in one of the first DSP, second DSP, and general purpose processors in the device of the claim 1 rejection, in view of the power savings afforded during the power off mode.

As per claims 9,19, the operational parameters include filter coefficients and the second DSP processor (via the general purpose processor) is further configured to calculate and install (via the function of blocks 212,216,210,214) updated filter coefficients (the coefficients representing the digital gain applied to blocks 224,222, which function as allpass filters at a specified gain within the first DSP processor).

As per claims 21,23,  the claim 1 rejection discloses two separate DSP processors, noting that applicant’s use of distinct and separate with a common bus accessible to the GP processor does not appear to be enabled as the means of accessing the bus are not contemplated in the specification.  The examiner further takes official notice it is well known in the art to implement various combinations of functions in a multi processor or multi core processing unit.  However as per defining the metes and bounds of claimed ‘processors’ there is not a clear physical demarcation between two or three ‘separate’ processors used in an integrated manner, hence the need for complete and clear disclosure of all elements defining a particular ‘processor’ relative to another ‘processor’.

As per claims 22,24, it would have been obvious as a matter of design choice that each of the functions defining the ‘first DSP processor’ and ‘second DSP processor’ could be moved to any particular set of time slots of any respective sets of lengths, where the length of the timeslots required for a particular function is read as the ‘latency’ for a given processor, in order to synchronize the functions disclosed in the device of the claim 1 rejection.  Hence the first DSP processor operates with a lower latency than the second DSP processor in the instances where the processing time of one particular function is longer than another function.

The following claims 7,8,17,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (US 20070255435 A1) and further in view of Christopher et al (US 20140363010 A1) as applied to claim 1, and further in view of Haykin et al (US 7149320 B2).

claims 7,17, Cohen and Christopher disclose a second DSP processor and state data, but does not specify:  the general purpose processor is further configured to apply machine learning to the state data received from the second DSP processor.
Haykin discloses an adaptive hearing device and teaches to implement machine learning by prewarping the acoustic signal in an optimal way in order to compensate for a damaged auditory model (Col1 lines 55-65).  It would have been obvious to one skilled in the art that the Processing disclosed by Christopher and Cohen, by the general processor, could be configured to apply machine learning to the prewarping performed on the audio and microphone signals, including the machine learning applied on the detected states/state data which drives the prewarping of the microphone signals.  It would have been obvious to one skilled in the art to apply machine learning to the state data for the purpose of compensating for a damaged audio model.

As per claims 8,18, the general purpose processor is further configured to apply machine learning to time-based signals  (as per the claim 7 rejection, where all of the signals and processing disclosed in the system of the claim 1 rejection are time based because they are implemented within a digital processor which must synchronize all signaling and processing in time).

The following claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (US 20070255435 A1) and further in view of Christopher et al (US 20140363010 A1) as applied to claim 11, and further in view of Donaldson (US 20150055785 A1).

claim 20, the general purpose processor is further configured to evaluate state data to identify a damage condition asper the claim 10 rejection.  However, Cohen and Christopher do not disclose to communicate the damage condition to an external device via the communication interface.
Donaldson discloses a hearing device with a wireless connection to a server (para. 9) and teaches enhanced functionality where the headphones communicate status monitoring and fault diagnosis reporting to a server system over the wireless link, in order to allow a cabin crew with the ability to locate faulty headphones before they are discovered in use by passengers (para. 108).  It would have been obvious to one skilled in the art to use the wireless communication interface in the system of the claim 1 rejection in order to communicate the damage condition to an external device/server for the purpose of enhanced functionality and improved ability to timely locate defective devices.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

As per applicant’s arguments regarding the 112 rejections to the claims, the examiner notes applicant’s explanation is silent as to the means of interfacing the GP processor to either of the first and second DSP processors.  Applicant argues that the processors are distinct and physically separate yet the interface between the GP processor and the first and second DSP processor is not disclosed.  The ‘share a common memory bus’ recited in applicant’s arguments is not clearly supported anywhere in the specification other than by bus 21 in fig. 2, which is between the first and second processor, but not the GP processor 24, which has a connection means clearly indicated as distinct from bus 21.  One skilled in 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
November 5, 2021